300 S.W.3d 626 (2010)
STATE of Missouri, Respondent,
v.
Jeremy S. RUSSELL, Appellant.
No. WD 70530.
Missouri Court of Appeals, Western District.
January 19, 2010.
Alexa I. Pearson, Assistant State Public Defender, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jamie Pamela Rasmussen, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division III: JAMES E. WELSH, Presiding Judge, and MARK D. PFEIFFER and KAREN KING MITCHELL, Judges.

Order
PER CURIAM.
Jeremy S. Russell appeals the trial court's judgment convicting him, after a jury trial, of two counts of first-degree statutory rape in violation of section 566.032 and six counts of statutory sodomy in violation of section 566.062. On appeal, he presents two points. We affirm in this per curiam order issued pursuant to Rule 30.25(b).